Citation Nr: 1722329	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  07-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis under 38 C.F.R. § 4.16(b).

2.  Entitlement to an increased rating for residuals of compression fracture, status post fusion, thoracic/lumbar spine with limitation of motion, currently rated as 40 percent disabling, on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a March 2013 rating decision by the Appeals Management Center (AMC), in Washington, D.C. 

The Veteran's appeal was previously remanded in October 2010, October 2012, and most recently, in June 2013.  


FINDINGS OF FACT

1.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

2.  The applicable rating criteria for the low back disability reasonably describe the disability picture of the Veteran's disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a TDIU are met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

2.  The criteria for a disability rating higher than 40 percent for residuals of compression fracture, status post fusion, thoracic/lumbar spine with limitation of motion, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5235-43 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran reports that his low back disability prevents him from securing or following any substantial gainful employment and thus a TDIU based on his back disability, which includes  his lower extremity manifestations, or a higher rating on an extraschedular basis is warranted.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); 

I. TDIU 

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Service connection is in effect for the Veteran's low back disability and his right lower extremity and left lower extremity impairment, which are evaluated as 40 percent, 10 percent and 10 percent disabling, respectively  As the disabilities arise from a common etiology, they are considered a single disability for TDIU purposes.  See 38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran has an 8th grade education and has been employed in jobs requiring physical labor, most recently in construction.  In addition, a vocational rehabilitation report from September 1982 reflects that he did not have a G.E.D. and had no marketable skills that would allow him to obtain employment in view of the limitations imposed by his low back disability.  

The record shows that the Social Security Administration (SSA) has determined that, according to their standards, the Veteran's lumbar spine disability prevents him from working.  In light of the foregoing, when this case was last before the Board in June 2013, the Board determined that there was a strong suggestion that the Veteran's back disability precludes gainful employment and remanded the case for extraschedular consideration by the Director, Compensation Service, who determined that ta TDIU on an extraschedular basis was not warranted. 

With regard to his capacity to work, VA examiners have indicated that the Veteran is capable of sedentary gainful employment.  In December 2016, the decision of VA's Compensation Service was obtained.  The Director found that a review of all of the available evidence from did not support the Veteran's contention that his service-connected disabilities prevented gainful employment.

The Board notes that the Compensation Service's decision is, at this point, nonbinding on the Board.  The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extraschedular rating when appropriate.  See, e.g., Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  On this basis, the Board finds that the evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in light of his education, training and work experience.  See Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014); Rice v. Skinseki, 22 Vet. App. 447, 452 (2009).  Thus, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

II. Back disability

Here, the Board has determined that the Veteran's back disability, which includes his bilateral lower extremity impairment, warrants the assignment of a TDIU on an extraschedular basis.  As such, entitlement to an extraschedular rating is not warranted.  Rice.


ORDER

A TDIU on an extraschedular basis is granted.

Entitlement to a rating in excess of 40 percent for residuals of compression fracture, status post fusion, thoracic/lumbar spine with limitation of motion, on an extra-schedular basis is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


